Exhibit 10.1

 

REVOLVING CREDIT AGREEMENT

 

dated as of December 14, 2005

 

between

 

AMERIS BANCORP

as Borrower

 

and

 

SUNTRUST BANK

as Lender



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of December 14, 2005, by and between AMERIS BANCORP, a Georgia corporation (the
“Borrower”) and SUNTRUST BANK, a Georgia banking corporation (the “Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested the Lender, and the Lender has agreed,
subject to the terms and conditions of this Agreement, to establish a two year
revolving credit facility in an original principal amount of $20,000,000;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acquisition” shall mean any transaction or a series of related transactions for
the purpose of, or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of any Person, (b) the acquisition of greater than 50% of the capital
stock, partnership interest, membership interest or other equity of any Person,
or otherwise causing a Person to become a Subsidiary, or (c) a merger or
consolidation of, or any other combination with, another Person (other than a
Person that is a Subsidiary), provided that the Borrower or any Subsidiary is
the surviving entity.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.

 

“Allowance for Loan and Lease Losses” shall mean the amount set forth under the
line item “allowance for loan and lease losses” on the Borrower’s consolidated
balance sheet delivered under either Section 5.1(a) or 5.1(b) as determined in
accordance with GAAP.

 

“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.

 

“Base Rate” shall mean the higher of (i) the per annum rate which the Lender
publicly announces from time to time to be its prime lending rate, as in effect
from time to time, and (ii) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent (0.50%). The Lender’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers. The Lender may make commercial loans or other loans at
rates of interest at, above or below the Lender’s prime lending rate. Each
change in the Lender’s prime lending rate shall be effective from and including
the date such change is publicly announced as being effective.

 

1



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
close.

 

“Call Report” shall mean, with respect to a Financial Institution Subsidiary,
the “Consolidated Reports of Condition and Income” (FFIEC Form 031 or 041 or any
successor form of the Federal Financial Institutions Examination Council).

 

“Change in Control” shall mean (a) with respect to the Borrower, the occurrence
of one or more of the following events: (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
substantially all of the assets of the Borrower to any Person or “group” (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof),
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 25% or more of the outstanding shares of the
voting stock of the Borrower or (iii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (A) nominated by the current board of directors or
(B) appointed by directors so nominated, or (b) the Borrower shall own, directly
or indirectly, less than 100% of the voting stock of any Financial Institution
Subsidiary.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by the Lender (or for purposes of Section 2.10(b), by the
Lender’s holding company, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 9.2, and unless otherwise indicated, shall be the date of this
Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended an in effect
from time to time.

 

“Commitment Termination Date” shall mean December 31, 2007, or such later date
as the Revolving Commitment has been extended pursuant to Section 2.3, or
earlier if terminated pursuant to Section 2.3 or Section 8.1.

 

“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (ii) direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.5(b).

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

2



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar” when used in reference to any Revolving Loan, refers to whether
such Revolving Loan bears interest at a rate determined by reference to LIBOR.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Lender
from three Federal funds brokers of recognized standing selected by the Lender.

 

3



--------------------------------------------------------------------------------

“Financial Institution Subsidiary” shall mean each of (a) the regulated
financial institutions set forth on Schedule 4.12, and (b) each other Subsidiary
hereafter formed or acquired that is a regulated financial institution.

 

“Fiscal Quarter” shall mean each fiscal quarter (including the fiscal quarter at
the fiscal year-end) of the Borrower and its Subsidiaries.

 

“FR Report Y-9C” shall mean the “Consolidated Financial Statements for Bank
Holding Companies-FR Y-9C” submitted by the Borrower as required by Section 5(c)
of the Bank Holding Company Act (12 U.S.C. 1844) and Section 225.5(b) of
Regulation Y [12 CFR 225.5(b)], or any successor or similar replacement report.

 

“FR Report Y9-LP” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies-FR Y-9LP” submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y [12 CFR 225.5(b)], or any successor or similar
replacement report.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, foreign exchange contracts (forward and/or spot),
commodity agreements and other similar agreements or arrangements designed to
protect against fluctuations in interest rates, currency values or commodity
values.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business),
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
obligations of such Person under capital leases and all monetary obligations of
such Person under Synthetic Leases, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all guarantees by such Person of
Indebtedness of others, (viii) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any common
stock of such Person, and (x) all net obligations incurred by such Person under
Hedging Agreements.

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, a period of
one month, provided that (i) the initial Interest Period may have an actual
duration of less than one month, depending on the initial funding date and
(ii) no Interest Period may extend beyond the Commitment Termination Date.

 

4



--------------------------------------------------------------------------------

“Interest Rate Determination Date” shall mean the date that the initial
Revolving Loan is funded and the first Business Day of each calendar month
thereafter.

 

“Investments” shall have the meaning set forth in Section 7.6 hereof.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“LIBOR” shall mean that rate per annum effective on each Interest Rate
Determination Date that is equal to the quotient of:

 

(i) the rate per annum for deposits in U. S. dollars for a one-month period on
that page of the Telerate, Reuters or Bloomberg reporting services (whichever
one is then currently being used by Lender for quotations in U. S. Dollars)
which displays the British Bankers’ Association Interest Settlement Rates for
deposits in U. S. Dollars as of 11:00 a.m. (London, England time) on the day
that is two Business Days prior to the Interest Rate Determination Date, or if
such page or service shall cease to be available, such other page or such other
service (as the case may be) for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U. S. Dollars as Lender, in its
discretion, shall select; provided, that if Lender determines that the relevant
foregoing sources are unavailable for the relevant Interest Period, LIBOR shall
mean the rate of interest determined by Lender to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in U. S. Dollars are offered to Lender two (2) Business Days
preceding the Interest Rate Determination Date by leading banks in the London
interbank market as of 10:00 a. m. (Atlanta, Georgia time) for delivery on the
Interest Rate Determination Date, divided by

 

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Bank is subject with respect to any LIBOR loan pursuant to regulations
issued by the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Loan Documents” shall mean, collectively, this Agreement, the Revolving Credit
Note, the Pledge Agreement, any Hedging Agreement entered into with Lender in
connection with the Indebtedness under this Agreement or the Revolving Credit
Note and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a

 

5



--------------------------------------------------------------------------------

material adverse effect on, (i) the business, results of operations, financial
condition, assets, liabilities or prospects of the Borrower and of the Borrower
and its Subsidiaries taken as a whole, (ii) the ability of the Borrower to
perform any of its obligations under the Loan Documents, (iii) the rights and
remedies of the Lender under any of the Loan Documents or (iv) the legality,
validity or enforceability of any of the Loan Documents.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Nonperforming Assets” shall mean the sum of (a) Nonperforming Loans, and
(b) Other Real Estate Owned (determined in accordance with, and as set forth on,
Borrower’s FR Report Y-9C).

 

“Nonperforming Loans” shall mean the sum of (a) nonaccrual loans and lease
financing receivables, (b) loans and lease financing receivables that are
contractually past due 90 days or more as to interest or principal and are still
accruing interest, and (c) loans for which the terms have been modified due to a
deterioration in the financial position of the borrower (determined in
accordance with, and as set forth on, Borrower’s FR Report Y-9C).

 

“Notice of Borrowing” shall have the meaning as set forth in Section 2.2.

 

“Obligations” shall mean all amounts owing by the Borrower to the Lender
pursuant to or in connection with this Agreement or any other Loan Document,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), all reimbursement obligations, all net obligations under
Hedging Agreements entered into between Borrower and Lender or its Affiliates,
fees, expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to the Lender incurred pursuant to
this Agreement or any other Loan Document), whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, together with all renewals, extensions, modifications
or refinancings thereof.

 

“Other Real Estate Owned” shall mean the sum of (a) real estate acquired in
satisfaction of debts previously contracted and (b) other real estate owned, as
set forth on Schedule HC-M of Borrower’s FR Report Y-9C.

 

“Participant” shall have the meaning set forth in Section 9.4(c).

 

“Payment Office” shall mean the office of the Lender located at 303 Peachtree
Street, Atlanta, Georgia 30308, or such other location as to which the Lender
shall have given written notice to the Borrower.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean

 

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts

 

6



--------------------------------------------------------------------------------

not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and

 

(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean that certain Security Agreement-Certificated
Securities, Notes, Instruments, etc. dated as of even date herewith by the
Borrower in favor of the Lender.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Lender; and, with respect to the financial covenants only, the chief
financial officer or the treasurer of the Borrower.

 

“Revolving Commitment” shall mean the obligation of the Lender to make Revolving
Loans to the Borrower in an aggregate principal amount not exceeding
$20,000,000.

 

“Revolving Loan” shall mean a loan made by the Lender to the Borrower under its
Revolving Commitment, which will at all times be a Eurodollar Loan except under
the circumstances set forth in Section 2.8 or Section 2.9 hereof.

 

7



--------------------------------------------------------------------------------

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of the Lender in the principal amount of the Revolving Commitment, in
substantially the form of Exhibit A.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 30% of the equity or more than 30% of the ordinary voting
power, or in the case of a partnership, more than 30% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

 

“Synthetic Lease” of any Person shall mean (a) a lease designed to have the
characteristics of a loan for federal income tax purposes while obtaining
operating lease treatment for financial accounting purposes, or (b) an agreement
for the use or possession of property creating obligations that are not required
to appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person would be characterized by a court of competent
jurisdiction as indebtedness of such Person.

 

“Tangible Net Worth” shall mean, as of any date, the total shareholders’ equity
of the Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
minus the amount of all assets of the Borrower and its Subsidiaries that would
be classified as intangible assets (including without limitation goodwill and
net core deposit intangible) on the Borrower’s consolidated balance sheet as of
such date prepared in accordance with GAAP.

 

“Total Loans” shall mean for the Borrower on a consolidated basis the line item
“Loans net of unearned income” set forth on the Borrower’s consolidated balance
sheet delivered pursuant to Section 5.1(a) and (b).

 

“Total Tangible Assets” shall mean, as of any date, the total assets of the
Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
minus the amount of all assets of the Borrower and its Subsidiaries that would
be classified as intangible assets (including without limitation goodwill and
net core deposit intangible) on the Borrower’s consolidated balance sheet as of
such date prepared in accordance with GAAP.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for such
changes approved by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statement of the Borrower delivered
pursuant to Section 5.1(a); provided, that if the Borrower notifies the Lender
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the Lender
notifies the Borrower that it wishes to amend Article VI for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Lender.

 

8



--------------------------------------------------------------------------------

Section 1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phase “without limitation”. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof,
(iv) all references to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement and (v) all references to a specific time shall be construed to refer
to the time in the city and state of the Lender’s principal office, unless
otherwise indicated.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE REVOLVING COMMITMENT

 

Section 2.1. Revolving Loans and Revolving Credit Note. (a) Subject to the terms
and conditions set forth herein, the Lender agrees to make Revolving Loans to
the Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the Revolving Commitment.
During the Availability Period, the Borrower shall be entitled to borrow, prepay
and reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default.

 

(b) The Borrower’s obligation to pay the principal of, and interest on,
Revolving Loans shall be evidenced by the records of the Lender and by the
Revolving Credit Note. The entries made in such records and/or on the schedule
annexed to the Revolving Credit Note shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, that the failure or delay of the Lender in maintaining or making
entries into any such record or on such schedule or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Revolving Loans
(both principal and unpaid accrued interest) in accordance with the terms of
this Agreement.

 

Section 2.2. Procedure for Revolving Loans. The Borrower shall give the Lender
written notice (or telephonic notice promptly confirmed in writing) of each
Revolving Loan substantially in the form of Exhibit 2.2 (a “Notice of
Borrowing”) prior to 11:00 a.m. two (2) Business Days prior to which a Revolving
Loan is being requested. Each Notice of Borrowing shall be irrevocable and shall
specify: (i) the principal amount of the Revolving Loan, and (ii) the proposed
date of the Revolving Loan (which shall be a Business Day). Upon the
satisfaction of the applicable conditions set forth in Article III hereof, the
Lender will make the proceeds of each Revolving Loan available to the Borrower
at the Payment Office on the date specified in the applicable Notice of
Borrowing by crediting an account maintained by the Borrower with the Lender or
at the Borrower’s option, by effecting a wire transfer of such amount to an
account designated by the Borrower to the Lender.

 

9



--------------------------------------------------------------------------------

Section 2.3. Optional Reduction and Termination and/or Extension of Revolving
Commitment.

 

(a) The Revolving Commitment shall terminate on the Commitment Termination Date;
provided, that the Commitment Termination Date may be extended by the Lender for
additional 364-day periods in its sole discretion upon receiving a written
request from the Borrower not earlier than 60 days and not later than 45 days
prior to then existing Commitment Termination Date for an extension. Upon the
receipt of such request, the Lender shall use its best efforts to notify the
Borrower not later than 30 days prior to any Commitment Termination Date whether
it will extend the then existing Commitment Termination Date for an additional
364-day period; provided, that the failure of the Lender to give any such notice
to the Borrower shall mean that the then existing Commitment Termination Date
will not be so extended.

 

Section 2.4. Repayment and Prepayments of Revolving Loans.

 

(a) The outstanding principal amount of all Revolving Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Commitment
Termination Date.

 

(b) The Borrower shall have the right at any time and from time to time to
prepay any Revolving Loan, in whole or in part, without premium or penalty, on
any Business Day.

 

(c) All prepayments shall be applied first to any outstanding Base Rate Loans
and then to Eurodollar Loans.

 

Section 2.5. Interest on Loans.

 

(a) The Borrower shall pay interest on each Eurodollar Loan at LIBOR, plus0.95%
per annum. If a Base Rate Loan shall be outstanding under the circumstances set
forth in Section 2.8 or Section 2.9, then the Borrower shall pay interest on
each Base Rate Loan at the Base Rate in effect from time to time.

 

(b) While an Event of Default exists or after acceleration, at the option of the
Lender, the Borrower shall pay interest (“Default Interest”) with respect to all
Eurodollar Loans at the rate otherwise applicable for the then-current Interest
Period plus an additional 2% per annum until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Loans), at the Base Rate, plus 2% per annum.

 

(c) Interest on the principal amount of all Revolving Loans shall accrue from
and including the date such Revolving Loans are made to but excluding the date
of any repayment thereof. Interest on Revolving Loans shall be payable on the
last day of each March, June, September and December and on the Commitment
Termination Date. All Default Interest shall be payable on demand.

 

(d) The Lender shall determine each interest rate applicable to the Revolving
Loans hereunder and shall promptly notify the Borrower of such rate in writing
(or by telephone, promptly confirmed in writing). Any such determination shall
be conclusive and binding for all purposes, absent manifest error.

 

Section 2.6. Fees. The Borrower agrees to pay to the Lender a commitment fee,
which shall accrue at 0.10% per annum on the daily amount of the unused
Revolving Commitment during the Availability Period. Accrued commitment fees
shall be payable in arrears on the last day of each March, June, September and
December of each year and on the Commitment Termination Date, commencing on
December 31, 2005.

 

Section 2.7. Computation of Interest and Fees. All computations of interest and
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed). Each determination by the Lender of an interest
amount or fee hereunder shall be made in good faith and, except for manifest
error, shall be final, conclusive and binding for all purposes.

 

10



--------------------------------------------------------------------------------

Section 2.8. Inability to Determine Interest Rates. If prior to the commencement
of any Interest Period for any Eurodollar Loan, the Lender shall have determined
(which determination shall be conclusive and binding upon the Borrower) that
(a) by reason of circumstances affecting the relevant interbank market, adequate
means do not exist for ascertaining LIBOR for such Interest Period, or (b) LIBOR
does not adequately and fairly reflect the cost to the Lender of making, funding
or maintaining its Eurodollar Loans for such Interest Period, the Lender shall
give written notice (or telephonic notice, promptly confirmed in writing) to the
Borrower as soon as practicable thereafter. Until the Lender notifies the
Borrower that the circumstances giving rise to such notice no longer exist,
(x) the obligation of the Lender to make Eurodollar Loans or to continue
outstanding Revolving Loans as Eurodollar Loans shall be suspended and (y) all
such affected Revolving Loans shall be converted into Base Rate Loans on the
last day of the then current Interest Period unless the Borrower elects to
prepay such Revolving Loans in accordance with this Agreement.

 

Section 2.9. Illegality. If any Change in Law shall make it unlawful or
impossible for the Lender to make, maintain or fund any Eurodollar Loan, the
Lender shall promptly give notice thereof to the Borrower, whereupon until the
Lender notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of the Lender to make Eurodollar
Loans, or to continue any outstanding Revolving Loans as Eurodollar Loans, shall
be suspended. Any new Revolving Loan shall be made as a Base Rate Loan and all
then outstanding Eurodollar Loans shall be converted to a Base Rate Loan either
(x) on the last day of the then current Interest Period if the Lender may
lawfully continue to maintain such Eurodollar Loans to such date or
(y) immediately if the Lender shall determine that it may not lawfully continue
to maintain such Eurodollar Loans to such date.

 

Section 2.10. Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of LIBOR
hereunder against assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
calculation of LIBOR); or

 

(ii) impose on the Lender or the eurodollar interbank market any other condition
affecting this Agreement or any Eurodollar Loans made by the Lender; and the
result of the foregoing is to increase the cost to the Lender of making,
continuing or maintaining a Eurodollar Loan or to reduce the amount received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by the Lender, within five Business Days after the date of such notice
and demand, additional amount or amounts sufficient to compensate the Lender for
such additional costs incurred or reduction suffered.

 

(b) If the Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on the Lender’s capital (or on the capital
of the Lender’s parent corporation) as a consequence of its obligations
hereunder to a level below that which the Lender or the Lender’s parent
corporation could have achieved but for such Change in Law (taking into
consideration the Lender’s policies or the policies of the Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written demand by the
Lender, the Borrower shall pay to the Lender such additional amounts as will
compensate the Lender or the Lender’s parent corporation for any such reduction
suffered.

 

11



--------------------------------------------------------------------------------

(c) A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its parent corporation, as the case may be, specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive, absent manifest error. The Borrower shall pay the Lender
such amount or amounts within 10 days after receipt thereof.

 

(d) Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation.

 

Section 2.11. Payments Generally. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 2.10 or otherwise) prior to 12:00 noon, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Lender at its Payment Office. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO REVOLVING LOANS

 

Section 3.1. Conditions To Initial Revolving Loan. The obligation of the Lender
to make the initial Revolving Loan hereunder is subject to the receipt by the
Lender of the following documents in form and substance reasonably satisfactory
to the Lender:

 

(a) this Agreement duly executed and delivered by the Borrower;

 

(b) a duly executed Revolving Credit Note;

 

(c) a duly executed Pledge Agreement granting a security interest in American
Banking Company (to be renamed Ameris Bank following the combination of seven
Financial Institution Subsidiaries into a single charter), together with stock
powers signed in blank, representing 100% of the shares of stock of American
Banking Company;

 

(d) a certificate of the Secretary or Assistant Secretary of the Borrower,
attaching and certifying copies of its bylaws and of the resolutions of its
boards of directors, authorizing the execution, delivery and performance of the
Loan Documents and certifying the name, title and true signature of each officer
of the Borrower authorized to execute the Loan Documents;

 

(e) certified copies of the articles of incorporation of the Borrower, together
with good standing certificates (or the equivalent) as may be available from the
Secretary of State of the jurisdiction of incorporation of the Borrower and
American Banking Company and each other jurisdiction where the Borrower or such
Subsidiary is required to be qualified to do business as a foreign corporation;

 

(f) a favorable written opinion of Rogers & Hardin LLP, counsel to the Borrower,
addressed to the Lender, and covering such matters relating to the Borrower, the
Loan Documents and the transactions contemplated therein as the Lender shall
reasonably request; and

 

12



--------------------------------------------------------------------------------

(g) a duly executed funds disbursement agreement.

 

Section 3.2. Each Revolving Loan. The obligation of the Lender to make each
Revolving Loan is subject to the satisfaction of the following conditions:

 

(a) at the time of and immediately after giving effect to such Revolving Loan,
no Default or Event of Default shall exist;

 

(b) all representations and warranties of the Borrower herein shall be true and
correct in all material respects on and as of the date of such Revolving Loan
both before and after giving effect thereto;

 

(c) since December 31, 2004, there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect;

 

(d) the Lender shall have received a duly executed Notice of Borrowing in
accordance with Section 2.2 hereof; and

 

(e) the Lender shall have received such other documents, certificates,
information or legal opinions as it may reasonably request, all in form and
substance reasonably satisfactory to the Lender.

 

The making of each Revolving Loan shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section 3.2.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender as follows:

 

Section 4.1. Existence; Power. Each of the Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.

 

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by the Borrower of each of the Loan Documents are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate, and if required, stockholder, action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document when executed and delivered by the Borrower will constitute, valid and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have

 

13



--------------------------------------------------------------------------------

been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the articles of incorporation or by-laws of the
Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents.

 

Section 4.4. Financial Statements. The Borrower has furnished to the Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2004 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal year then ended prepared by
Mauldin & Jenkins, LLC and (ii) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of June 30, 2005, and the related
unaudited consolidated statements of income and cash flows for the fiscal
quarter and year-to-date period then ending, certified by a Responsible Officer.
Such financial statements fairly present, in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as of such
dates and the consolidated results of operations and cash flows for such periods
in conformity with GAAP consistently applied, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii). Since December 31, 2004, there have been no changes with
respect to the Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.

 

Section 4.5. Litigation Matters. No litigation, investigation or proceeding of
or before any arbitrators or Governmental Authorities is pending against, or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document.

 

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all applicable laws (including without
limitation all Environmental Laws and all federal and state banking statutes)
and all rules, regulations (including without limitation all federal and state
banking regulations) and orders of any Governmental Authority, and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either singly or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935, as amended.

 

Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves.

 

Section 4.9. Margin Regulations. None of the proceeds of any of the Revolving
Loans will be used for “purchasing” or “carrying” any “margin stock” with the
respective meanings of each of such terms under Regulation U as now and from
time to time hereafter in effect or for any purpose that violates the provisions
of Regulation U.

 

14



--------------------------------------------------------------------------------

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

 

Section 4.11. Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.

 

Section 4.12. Subsidiaries. Schedule 4.12 sets forth the name of, the ownership
interest of the Borrower in, and the jurisdiction of incorporation of, each
Financial Institution Subsidiary and each other Subsidiary, in each case as of
the Closing Date.

 

Section 4.13. Dividend Restrictions; Other Restrictions. (a) No Financial
Institution Subsidiary has violated any applicable regulatory restrictions on
dividends, and no Governmental Authority has taken any action to restrict the
payment of dividends by any Financial Institution Subsidiary.

 

(b) Neither the Borrower nor any Subsidiary is under investigation by, or is
operating under any restrictions (excluding any restrictions on the payment of
dividends referenced in subsection (a) above) imposed by or agreed to with, any
Governmental Authority, other than routine examinations by such Governmental
Authorities.

 

Section 4.14. Capital Measures. On the Closing Date, both the Borrower and each
Financial Institution Subsidiary have been, or are deemed to have been, notified
by the appropriate Governmental Authority having regulatory authority over each
of them that each of them is “well capitalized”, as determined in accordance
with any regulations established by such Governmental Authority.

 

Section 4.15. FDIC Insurance. The deposits of each Financial Institution
Subsidiary that is an “insured depository institution” (within the meaning of §
12 U. S. C. 1831(c)) are insured by the FDIC and no act has occurred that would
adversely affect the status of such Financial Institution Subsidiary as an FDIC
insured bank.

 

Section 4.16. OFAC. Neither the Borrower nor any of its Subsidiaries (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or

 

15



--------------------------------------------------------------------------------

transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2 or (iii) is
a person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.

 

Section 4.17. Patriot Act. Each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds of the Obligations will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as the Lender has a Revolving
Commitment hereunder or the principal of and interest on any Revolving Loan or
any fee remains unpaid:

 

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Lender:

 

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of Borrower, a copy of the annual audited report for such fiscal
year for the Borrower and its Subsidiaries, containing (i) a consolidated
balance sheet and the related consolidated statements of income, of changes in
shareholders’ equity and of cash flows (together with all footnotes thereto),
and (ii) a condensed balance sheet of the Borrower only and the related
condensed statements of income and of cash flows, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and reported on by Mauldin & Jenkins, LLC or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations and cash flows on a consolidated basis of the Borrower
for such fiscal year in accordance with GAAP and that the examination by such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards;

 

(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, an
unaudited balance sheet of the Borrower and its Subsidiaries on a consolidated
basis and of the Borrower on a stand alone basis as of the end of such fiscal
quarter and the related unaudited statements of income and cash flows of the
Borrower and its Subsidiaries on a consolidated basis and of the Borrower on a
stand alone basis, each for such fiscal quarter and the then elapsed portion of
such fiscal year, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of Borrower’s previous
fiscal year, all certified by the chief financial officer or treasurer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis and of the Borrower on a stand alone basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

16



--------------------------------------------------------------------------------

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a certificate of a Responsible Officer,
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Article VI;

 

(d) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, duly executed copies of the Borrower’s then-current
FR Report Y-9C and FR Report Y-9LP and a duly executed copy of the then-current
Call Report for each Financial Institution Subsidiary;

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

 

(f) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Lender may reasonably request.

 

Section 5.2. Notices of Material Events. The Borrower will furnish to the Lender
prompt written notice of the following:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000;

 

(d) any investigation of the Borrower or any Subsidiary by any Governmental
Agency having regulatory authority over the Borrower or any such Subsidiary
(other than routine examinations of the Borrower and/or any such Subsidiary);

 

(e) the issuance of any cease and desist order, written agreement, cancellation
of insurance or other public or enforcement action by the FDIC or other
Governmental Authority having regulatory authority over the Borrower or any
Subsidiary;

 

(f) the issuance of any memorandum of understanding or proposed disciplinary
action by or from any Governmental Authority having regulatory authority over
the Borrower or any Subsidiary, to the extent that the Borrower or any such
Subsidiary is permitted to disclose such information (provided that the Borrower
shall take all reasonable efforts to obtain any necessary regulatory consents);

 

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

17



--------------------------------------------------------------------------------

Section 5.3. Existence; Conduct of Business; Management. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section shall prohibit any transaction permitted under
Section 7.3. The Borrower will, and will cause each of its Subsidiaries to,
retain a Chief Executive Officer, Chief Financial Officer and other senior
management team of professionals with such skills and experience as shall be
sufficient to manage the respective affairs of the Borrower and its
Subsidiaries.

 

Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority (including without limitation all
federal and state banking statutes and regulations) applicable to its assets,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.5. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

 

Section 5.6. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Lender to visit and
inspect its properties, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
any of its officers and with its independent certified public accountants, all
at such reasonable times and as often as the Lender may reasonably request after
reasonable prior notice to the Borrower.

 

Section 5.7. Maintenance of Properties; Insurance. (a) The Borrower will, and
will cause each of its Subsidiaries to, (i) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, either
individually or it the aggregate, could not reasonably be expected to result in
a Material Adverse Effect and (ii) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.

 

(b) The deposits of each Financial Institution Subsidiary will at all times be
insured by the Federal Deposit Insurance Corporation (“FDIC”).

 

Section 5.8. Use of Proceeds. The Borrower will use the proceeds of all
Revolving Loans to finance working capital needs (including without limitation
Acquisitions) and for other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Revolving Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, U or X.

 

Section 5.9. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as the Lender has its Revolving
Commitment hereunder or the principal of or interest on or any Revolving Loan
remains unpaid or any fee remains unpaid:

 

Section 6.1. Return on Average Assets. The Borrower on a consolidated basis will
have at the end of each Fiscal Quarter a calendar year-to-date Return on Average
Assets of not less than 0.80% at December 31, 2005, 0.85% at June 30, 2006, and
0.90% at the end of each Fiscal Quarter thereafter, determined in accordance
with GAAP and as disclosed in Borrower’s consolidated financial statements.

 

Section 6.2. Nonperforming Assets. The Borrower on a consolidated basis will not
permit at the end of each Fiscal Quarter Nonperforming Assets to be greater than
1.50% of the sum of Total Loans (excluding loans held for sale) and Other Real
Estate Owned.

 

Section 6.3. Capital Measures. (a) The Borrower will be “well-capitalized” for
all applicable state and federal regulatory purposes at all times, and the
Borrower (i) will have a Total Risk-based Capital Ratio of 10.0% or greater, a
Tier 1 Risk-based Capital Ratio of 6.0% or greater, and a Tier I Leverage Ratio
of 8.0% or greater (each as defined by applicable federal and state regulations
or orders), and will not be subject to any written agreement, order, capital
directive or prompt corrective action directive by any Governmental Authority
having regulatory authority over the Borrower or (ii) if required by any
Governmental Authority having regulatory authority over the Borrower in order to
remain “well capitalized” and in compliance with all applicable regulatory
requirements, will have such higher amounts of Total Risk-based Capital and Tier
1 Risk-based Capital and/or such greater Leverage Ratio as specified by such
Governmental Authority.

 

(b) Each Financial Institution Subsidiary of the Borrower will be “well
capitalized” for all applicable state and federal regulatory purposes at all
times, and such Financial Institution Subsidiary (i) will have a Total
Risk-based Capital Ratio of 10.0% or greater, a Tier 1 Risk-based Capital Ratio
of 6.0% or greater, and a Tier I Leverage Ratio of 5.0% or greater (each as
defined by applicable federal and state regulations or orders) and not be
subject to any written agreement, order, capital directive or prompt corrective
action directive by any Governmental Authority having regulatory authority over
such Financial Institution Subsidiary or (ii) if required by any Governmental
Authority having regulatory authority over such Financial Institution Subsidiary
in order to remain “well capitalized” and in compliance with all applicable
regulatory requirements, will have such higher amounts of Total Risk-based
Capital and Tier 1 Risk-based Capital and/or such greater Leverage Ratio as
specified by such Governmental Authority.

 

(c) Notwithstanding the foregoing, if at any time any such Governmental
Authority changes the definition of “well capitalized” either by amending such
ratios or otherwise, such amended definition, and any such amended or new
ratios, shall automatically be incorporated by reference into this Agreement as
the minimum standard for the Borrower or any Financial Institution Subsidiary,
as the case may be, on and as of the date that any such amendment becomes
effective by applicable statute, regulation, order or otherwise.

 

Section 6.4. Allowance for Loan and Lease Losses to Nonperforming Loans. The
Borrower on a consolidated basis will maintain at all times an Allowance for
Loan and Lease Losses equal to or greater than 150% of Nonperforming Loans.

 

19



--------------------------------------------------------------------------------

Section 6.5. Tangible Net Worth to Total Tangible Assets Ratio. The Borrower on
a consolidated basis will maintain at all times a ratio of Tangible Net Worth to
Total Tangible Assets of not less than 6.00% from the Closing Date to the
Commitment Termination Date.

 

Section 6.6. Tangible Net Worth. The Borrower on a consolidated basis will
maintain at all times a Tangible Net Worth of not less than $95,000,000 from the
Closing Date to December 31, 2006, and not less than $100,000,000 thereafter
until the Commitment Termination Date.

 

Section 6.7. Net Charge-Offs to Average Loans. The Borrower on a consolidated
basis will not permit at the end of each Fiscal Quarter the ratio of Net
Charge-Offs to Average Loans to exceed 0.50%.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as the Lender has its Revolving
Commitment hereunder or the principal of or interest on any Revolving Loan
remains unpaid or any fee remains unpaid:

 

Section 7.1. Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a) Indebtedness created pursuant to the Loan Documents;

 

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;

 

(c) Indebtedness of any Financial Institution Subsidiary (i) to the Federal
Reserve Board or to the Federal Home Loan Bank Board or (ii) constituting
federal funds purchased and securities sold under agreements to repurchase
incurred in the ordinary course of business or (iii) otherwise incurred in the
ordinary course of its banking business;

 

(d) Indebtedness constituting obligations of the Borrower and any Financial
Institution Subsidiary under debentures, indentures, trust agreements and
guarantees in connection with the issuance by such Persons of trust preferred
securities;

 

(e) (i) Indebtedness owed by the Borrower or any “affiliate” of the Borrower (as
defined in Regulation W of the FRB and sections 23A and 23B of the Federal
Reserve Act) to any Financial Institution Subsidiary not in violation of
Regulation W of the FRB (as amended, supplemented or otherwise modified), or
(ii) Indebtedness owed by any Subsidiary to the Borrower or (iii) Indebtedness
owed by the Borrower or any Subsidiary to a Subsidiary other than a Financial
Institution Subsidiary;

 

(f) Any other Indebtedness that is subordinated to the Indebtedness under this
Agreement on the following terms: (i) no part of the principal of such
Indebtedness is stated to be payable or is required to be paid (whether by way
of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the Commitment Termination Date and the payment of principal
of which and any other obligations of the Borrower with respect thereof (other
than interest subject to clause (f)(ii)) are subordinated to the prior payment
in full of principal and interest (including post-petition interest) and all
other obligations and

 

20



--------------------------------------------------------------------------------

amounts of the Borrower to the Lender hereunder on terms and conditions first
approved in writing by the Lender, (ii) no part of the interest accruing on such
Indebtedness is payable, without the prior written consent of the Lender, after
a Default or Event of Default has occurred and is continuing, and (iii) such
Indebtedness otherwise contains terms, covenants and conditions in form and
substance reasonably satisfactory to the Lender as evidenced by its prior
written approval thereof; and

 

(g) Indebtedness consisting of (a) Hedging Agreements entered into by the
Borrower in the ordinary course of business to hedge or mitigate risks in
connection with interest rate fluctuations on its Indebtedness and (b) Hedging
Agreements entered into by any Financial Institution Subsidiary in the ordinary
course of its business.

 

Section 7.2. Negative Pledge . The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired (including without
limitation in the case of the Borrower, the capital stock of any Financial
Institution Subsidiary), except:

 

(a) Liens (if any) created in favor of the Lender pursuant to the Loan
Documents;

 

(b) Permitted Encumbrances;

 

(c) Liens granted to secure any Indebtedness incurred pursuant to Section 7.1(c)
(as long as in the case of Section 7.1(c)(ii), such Lien shall only extend to
those securities sold) and Section 7.1(e); and

 

(d) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a), (b) and (c) of this Section.

 

Section 7.3. Fundamental Changes.

 

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (other than in the ordinary course of business) or all or substantially
all of the stock of any of its Subsidiaries or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (as shown by
pro forma covenant compliance provided by Borrower and approved by Lender),
(i) the Borrower or any Subsidiary may merge with a Person if the Borrower (or
such Subsidiary or another Subsidiary, in either case if the Borrower is not a
party to such merger) is the surviving Person, (ii) any Subsidiary may sell,
lease, transfer or dispose of its assets to the Borrower or another Subsidiary,
provided, that any Financial Institution Subsidiary may sell loans, investments
or other assets in the ordinary course of its business, and (iii) the Borrower
may sell or transfer by way of merger all of the stock of any Subsidiary to
another Person following the transfer to the Borrower (or another Subsidiary) of
all or substantially all of the assets of such Subsidiary.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto and any types of businesses that are expressly
permitted by any Governmental Authority having jurisdiction over the Borrower
and/or any Financial Institutions Subsidiary.

 

Section 7.4. Restricted Payments. Upon the occurrence and during the
continuation of any Default or Event of Default, and so long as such action
would not cause a Default or Event of Default, the Borrower will not, and will
not permit its Subsidiaries to, declare or make, or agree to pay or make,
directly or

 

21



--------------------------------------------------------------------------------

indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Obligations of the Borrower
or any options, warrants, or other rights to purchase such common stock or such
Indebtedness, whether now or hereafter outstanding; provided, that any
Subsidiary may pay dividends to the Borrower at any time.

 

Section 7.5. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, and (iii) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.

 

Section 7.6. Investments, Etc The Borrower will not, and will not permit any of
its Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary prior to such merger),
any common stock, Indebtedness or other securities (including any option,
warrant, or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person (all of the
foregoing being collectively called “Investments”), or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person that constitute a business unit, except:

 

(a) Investments existing on the date hereof (including Investments in
Subsidiaries) that have been disclosed to the Lender and/or that are set forth
on the most current financial statements that have been delivered to the Lender;

 

(b) Investments purchased in the ordinary course of business by any Financial
Institution Subsidiary;

 

(c) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary in or to the Borrower or in or to another Subsidiary;

 

(d) Investments made for the purpose of making or consummating an Acquisition.
provided, that (i) after giving effect to such Acquisition, no Default or Event
of Default shall have occurred and be continuing, (ii) such Acquisitions are
undertaken in accordance with all applicable laws, and (iii) the prior written
consent or approval of such Acquisition of the board of directors or equivalent
governing body of the Person being acquired. Upon the Borrower or any
Subsidiary’s Investment of fifty percent or more of the voting stock any Person
that is a regulated financial institution, such Person shall become a Financial
Institution Subsidiary for purposes of this Agreement; and

 

(e) Other Investments permitted by applicable laws and regulations.

 

Section 7.7. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Revolving Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment or otherwise; or

 

(b) the Borrower shall fail to pay any interest on any Revolving Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days; or

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Lender by the Borrower or
any representative of the Borrower pursuant to or in connection with this
Agreement shall prove to be incorrect in any material respect when made or
deemed made or submitted; or

 

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.2, Section 5.3 (with respect to the Borrower’s
existence), Section 5.10 or Articles VI or VII; or

 

(e) the Borrower shall fail to observe or perform any covenant or agreement
contained (i) in this Agreement (other than those referred to in clauses (a),
(b) and (d) above), and such failure shall remain unremedied for 30 days after
the earlier of (x) any officer of the Borrower becomes aware of such failure, or
(y) notice thereof shall have been given to the Borrower by the Lender or
(ii) in any other Loan Document (after taking into consideration any applicable
grace periods); or

 

(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of or premium or interest on
any Indebtedness owed to the Lender (including without limitation any Hedging
Agreement or any letter of credit) in any amount or any other Indebtedness owed
to any other Person greater than $500,000 that is outstanding, when and as the
same shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or

 

(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or

 

23



--------------------------------------------------------------------------------

foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of it or any substantial part of its property,
(ii) consent to the institution of , or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Section, (iii) apply for or consent to the appointment of a custodian, trustee,
receiver, liquidator or other similar official for the Borrower or any such
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

(j) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with other ERISA Events that have occurred, could reasonably be
expected to result in liability to the Borrower and the Subsidiaries in an
aggregate amount exceeding $500,000; or

 

(k) any uninsured judgment or order for the payment of money in excess of
$500,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(m) a Change in Control shall occur or exist; or

 

(n) any Governmental Authority having regulatory authority over the Borrower or
any Subsidiary shall impose any restriction upon the payment of dividends from
any such Subsidiary to the Borrower or in any other way impose any restriction
that limits or restricts Borrower or any of its Subsidiaries from engaging in
normal business activities; or

 

(o) any Financial Institution Subsidiary shall cease for any reason to be an
insured bank under the Federal Deposit Insurance Act, as amended; or

 

(p) the FDIC or any other federal or state regulatory authority shall issue a
cease and desist order or take other action of a disciplinary or remedial nature
against the Borrower or any Financial Institution Subsidiary and such order or
other action could reasonably be expected to have a Material Adverse Effect or
there shall occur with respect to any Financial Institution Subsidiary any event
that is grounds for the required submission of a capital restoration plan under
12 U.S.C. §1831o (e)(2) and the regulations thereunder; or

 

24



--------------------------------------------------------------------------------

(q) the Borrower or any Financial Institution Subsidiary shall enter into a
written agreement with any Governmental Authority having regulatory authority
over such Person for any reason;

 

then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary described in clause (g) or (h) of this Section) and at any
time thereafter during the continuance of such event, the Lender may, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate its Revolving Commitment; (ii) declare the
principal of and any accrued interest on the Revolving Loans, and all other
Obligations owing hereunder, to be, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) exercise all
remedies contained in any other Loan Document; and that, if an Event of Default
specified in either clause (g) or (h) shall occur, the Revolving Commitment
shall automatically terminate and the principal of the Revolving Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:    AMERIS BANCORP      24 2nd Avenue, S.E.      Moultrie,
Georgia 31768      Attn: Dennis J. Zember Jr.      Telephone Number: (229)
890-6383      Telecopy Number: (229) 890-2235 To the Lender:    SunTrust Bank  
   303 Peachtree Street, NE 3rd Floor      Mailcode 121      Atlanta, Georgia
30308      Attn: James E. Rountree      Telephone Number: (404) 588-7559     
Telecopy Number: (404) 581-1775

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Lender shall
not be effective until actually received by the Lender at its address specified
in this Section 9.1.

 

(b) Any agreement of the Lender herein to receive certain notices by telephone
or facsimile is solely for the convenience and at the request of the Borrower.
The Lender shall be entitled to rely

 

25



--------------------------------------------------------------------------------

on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Lender shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the
Lender in reliance upon such telephonic or facsimile notice. The obligation of
the Borrower to repay the Revolving Loans and all other Obligations hereunder
shall not be affected in any way or to any extent by any failure of the Lender
to receive written confirmation of any telephonic or facsimile notice or the
receipt by the Lender of a confirmation which is at variance with the terms
understood by the Lender to be contained in any such telephonic or facsimile
notice.

 

Section 9.2. Waiver; Amendments.

 

(a) No failure or delay by the Lender in exercising any right or power hereunder
or any other Loan Document, and no course of dealing between the Borrower and
the Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Lender hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies provided by law.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Revolving Loan shall not be construed as a waiver of
any Default or Event of Default, regardless of whether the Lender may have had
notice or knowledge of such Default or Event of Default at the time.

 

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Lender and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

Section 9.3. Expenses; Indemnification.

 

(a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses
of the Lender (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel and the allocated cost of inside counsel) in
connection with the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
and (ii) all out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel and the
allocated cost of inside counsel) incurred by the Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Revolving
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Revolving Loans.

 

(b) The Borrower shall indemnify the Lender and each Affiliate of the Lender,
and each officer, director, employee, agents and advisors of the Lender and each
Affiliate of the Lender (each, an “Indemnitee”) against, and hold each of them
harmless from, any and all costs, losses, liabilities, claims, damages and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, which may be incurred by any Indemnitee, or
asserted against any Indemnitee by the Borrower or any third Person, arising out
of, in connection with or as a result of (i) the execution or delivery of any
this Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby, (ii) any
Revolving Loan or any actual or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned by the Borrower or any Subsidiary

 

26



--------------------------------------------------------------------------------

or any Environmental Liability related in any way to the Borrower or any
Subsidiary or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether brought by the Borrower or
any third Person and whether based on contract, tort, or any other theory and
regardless of whether any Indemnitee is a party thereto; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction in a final and nonappealable judgment.to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

 

(c) The Borrower shall pay, and hold the Lender harmless from and against, any
and all present and future stamp, documentary, and other similar taxes with
respect to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save the Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the Letter of Credit or the use of proceeds
thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

Section 9.4. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or transfer any of its rights hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void).

 

(b) The Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Revolving Commitment and the Revolving Loans
at the time owing to it); provided, that the Borrower must give its prior
written consent (which consent shall not be unreasonably withheld or delayed) to
any assignment, except an assignment to an Affiliate of the Lender or during the
occurrence and continuation of a Default or an Event of Default. Upon the
execution and delivery of an assignment agreement by the Lender and such
assignee and payment by such assignee of an amount equal to the purchase price
agreed between the Lender and such assignee, such assignee shall become a party
to this Agreement and the other Loan Documents and shall have the rights and
obligations of a Lender under this Agreement, and the Lender shall be released
from its obligations hereunder to a corresponding extent. Upon the consummation
of any such assignment hereunder, the Lender, the assignee and the Borrower
shall make appropriate arrangements to have new Revolving Credit Notes issued to
reflect such assignment.

 

(c) The Lender may at any time, without the consent of the Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of the Lender’s rights and obligations under this Agreement;
provided, that (i) the Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations hereunder, and (iii) the Borrower
shall continue to deal solely and directly with the Lender in

 

27



--------------------------------------------------------------------------------

connection with the Lender’s rights and obligations under this Agreement and the
other Loan Documents. Any agreement between the Lender and the Participant with
respect to such participation shall provide that the Lender shall retain the
sole right and responsibility to enforce this Agreement and the other Loan
Documents and the right to approve any amendment, modification or waiver of this
Agreement and the other Loan Documents; provided, that such participation
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver of this Agreement
described in the first proviso of Section 9.2(b) that affects the Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.8, 2.9 and 2.10 to the same extent as if it were a Lender hereunder
and had acquired its interest by assignment pursuant to paragraph (b); provided,
that no Participant shall be entitled to receive any greater payment under
Section 2.10 than the Lender would have been entitled to receive with respect to
the participation sold to such Participant unless the sale of such participation
is made with the Borrower’s prior written consent.

 

(d) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the Revolving Credit Note to
secure its obligations to a Federal Reserve Bank without complying with this
Section; provided, that no such pledge or assignment shall release the Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

Section 9.5. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Georgia.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any Federal and/or state
court (including without limitation the Business Case Division of the Fulton
County Superior Court, if applicable) located in the State of Georgia and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Georgia state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 9.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

28



--------------------------------------------------------------------------------

Section 9.6. INTENTIONALLY OMITTED.

 

Section 9.7. Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, the Lender
shall have the right, at any time or from time to time upon the occurrence and
during the continuance of an Event of Default, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, to set off and apply against all deposits (general
or special, time or demand, provisional or final) of the Borrower at any time
held or other obligations at any time owing by the Lender to or for the credit
or the account of the Borrower against any and all Obligations held by the
Lender, irrespective of whether the Lender shall have made demand hereunder and
although such Obligations may be unmatured. The Lender agrees promptly to notify
the Borrower after any such set-off and any application made by the Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

Section 9.8. Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Lender constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.

 

Section 9.9. Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Revolving Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Revolving Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Revolving Commitment has not expired or terminated. The provisions of
Sections 2.10 and 9.3 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Revolving Loans, the expiration or termination of the Revolving
Commitment or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Revolving Loans.

 

Section 9.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 9.11. Patriot Act. The Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Patriot Act.
The Borrower shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Lender in order to assist the Lender in
maintaining compliance with the Patriot Act.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

AMERIS BANCORP By  

/s/ Edwin W. Hortman, Jr.

--------------------------------------------------------------------------------

Name:   Edwin W. Hortman, Jr. Title:   President and Chief Executive Officer
[SEAL] SUNTRUST BANK By  

/s/ James E. Rountree

--------------------------------------------------------------------------------

Name:   James E. Rountree Title:   Director

 

30



--------------------------------------------------------------------------------

SCHEDULE 4.12

 

FINANCIAL INSTITUTION SUBSIDIARIES

 

Name of Subsidiary

--------------------------------------------------------------------------------

   Ownership by Borrower


--------------------------------------------------------------------------------

 

State of Incorporation or

Other Jurisdiction

--------------------------------------------------------------------------------

American Banking Company

   100%   State of Georgia

Heritage Community Bank

   100%   State of Georgia

Bank of Thomas County

   100%   State of Georgia

Citizens Security Bank

   100%   State of Georgia

Cairo Banking Company

   100%   State of Georgia

Southland Bank

   100%   State of Alabama

Central Bank & Trust

   100%   State of Georgia

First National Bank of South Georgia

   100%   The Comptroller of the Currency

Merchants & Farmers Bank

   100%   State of Georgia

Tri-County Bank

   100%   State of Florida

First Bank of Brunswick

   100%   State of Georgia

Citizens Bank – Wakulla

   100%   State of Florida

 

OTHER SUBSIDIARIES

 

Name of Subsidiary

--------------------------------------------------------------------------------

   Ownership by Borrower


--------------------------------------------------------------------------------

 

State of Incorporation or

Other Jurisdiction

--------------------------------------------------------------------------------

ABC Bancorp Capital Trust I

   100% of common interest   State of Delaware

Moultrie Holding Company, Inc.

   100%   State of Delaware

Moultrie Real Estate Holdings, Inc.

   100% indirectly   State of Delaware

Quitman Holding Company, Inc.

   100%   State of Delaware

Quitman Real Estate Holdings, Inc.

   100% indirectly   State of Delaware

Thomas Holding Company, Inc.

   100%   State of Delaware

Thomas Real Estate Holdings, Inc.

   100% indirectly   State of Delaware

Citizens Holding Company, Inc.

   100%   State of Delaware

Citizens Real Estate Holdings, Inc.

   100% indirectly   State of Delaware

Cairo Holding Company, Inc.

   100%   State of Delaware

Cairo Real Estate Holdings, Inc.

   100% indirectly   State of Delaware

Southland Real Estate Holdings, Inc.

   100%   State of Alabama

Cordele Holding Company, Inc.

   100%   State of Delaware

Cordele Real Estate Holdings, Inc.

   100% indirectly   State of Delaware

First National Holding Company, Inc.

   100%   State of Delaware

First National Real Estate Holdings, Inc.

   100% indirectly   State of Delaware

M&F Holding Company, Inc.

   100%   State of Delaware

M&F Real Estate Holdings, Inc.

   100% indirectly   State of Delaware

Tri-County Holding Company, Inc.

   100%   State of Delaware

Tri-County Real Estate Holdings, Inc.

   100% indirectly   State of Delaware

 

Schedule 4.12



--------------------------------------------------------------------------------

Schedule 7.1

 

OUTSTANDING INDEBTEDNESS

 

Subordinated Debentures owing to ABC Bancorp Capital Trust I

   $ 35,567,000.00



--------------------------------------------------------------------------------

EXHIBIT A

 

REVOLVING CREDIT NOTE

 

$20,000,000.00    Atlanta, Georgia      December 14, 2005

 

FOR VALUE RECEIVED, the undersigned, AMERIS BANCORP, a Georgia corporation (the
“Borrower”), hereby promises to pay to SunTrust Bank (the “Lender”) or its
registered assigns at its principal office or any other office that the Lender
designates, on the Commitment Termination Date (as defined in the Revolving
Credit Agreement dated as of December 14, 2005 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
between the Borrower and the Lender, the lesser of the principal sum of Twenty
Million and no/100 Dollars ($20,000,000) and the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, the Borrower further promises to pay all costs
of collection, including the reasonable attorneys’ fees of the Lender.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. THIS REVOLVING CREDIT NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

AMERIS BANCORP By:  

 

--------------------------------------------------------------------------------

Name:     Title:     [SEAL]    

 

Exhibit A-1



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

--------------------------------------------------------------------------------

  

Amount and

Type of Loan

--------------------------------------------------------------------------------

  

Payments of

Principal

--------------------------------------------------------------------------------

  

Unpaid

Principal

Balance of

Note

--------------------------------------------------------------------------------

  

Name of Person

Making

Notation

--------------------------------------------------------------------------------

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT 2.2

 

SunTrust Bank

303 Peachtree Street, 3rd Floor

Atlanta, Georgia 30308

 

Attention:

 

Dear Sirs:

 

Reference is made to the Revolving Credit Agreement dated as of December 14,
2005 (as amended and in effect on the date hereof, the “Credit Agreement”),
between the undersigned, as Borrower, and SunTrust Bank, as Lender. Terms
defined in the Credit Agreement are used herein with the same meanings. This
notice constitutes a Notice of Borrowing, and the Borrower hereby requests a
Revolving Loan under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Revolving Loan requested
hereby:

 

  (A) Principal amount of Revolving Loan:                     

 

  (B) Date of Revolving Loan (which is a Business Day):                     

 

  (C) Location and number of Borrower’s account to which proceeds of Revolving
Loan are to be disbursed:                     

 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

Very truly yours, AMERIS BANCORP By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Exhibit 2.2